DETAILED ACTION

Status of Claims

Claims 1-5, 8-11, 13-14, 16, 18-25, 28, 30 & 32 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Potential eligibility with regard to 101:  Claims 22 & 23 discuss the reduction of load on the interface which may be an improvement to the functioning of the computer.  If this is further clarified to define specifically how an improvement to the functioning of the computer itself results (the function should be explained as a specialized algorithm) and rolled up into the independent claim with ample specification support, it may potentially overcome the 101 rejection.  


Response to Arguments


Applicant's arguments filed regarding 112a have been fully considered but they are not persuasive. 

Issue #1

Applicant: Claims 19, 22, 23 and 30 are rejected under 35 USC 112 based on the allegation that these claims are not properly described. However it is pointed out that the description contains specific description of these claims as follows:  Claim 19---page 121 in the paragraph starting at line 20.  Claim 22---page 122 in the paragraph starting at line 8.  Claim 23---page 122 in the paragraph starting at line 13.  Claim 30---page 123 in the paragraph starting at line 13.  

With regard to the allegation that the description does not contain sufficient information to enable the person skilled in the art to carry out these claims, it is submitted that the requirement of the description is not to provide all information necessary but only to guide the person skilled in the art with enough information so that they can implement the method as claimed without necessity for invention. While additional information may be necessary, it is submitted that the person skilled in the art has that information and will not be required to invent in order to provide an operable system. 

Examiner:  Is the rebuttal to these 112a rejections that the disclosure provides applicant admitted prior art?  While the applicant has identified sections within the specification which allegedly map to the claim limitations in question, the Examiner is still does not see how the .


Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: With regard to the rejection in paragraph 14 based 35USC 101 that the method as claimed is merely an abstract idea, this is clearly inconsistent with practice of the patent office in this matter. The claim relates to a method for completing a purchase transaction where goods or services are transferred in response to a completed transfer of funds. This involves goods and funds and the steps necessary to complete that 9transaction including specifically defined servers. A review of any of the multitude of patents granted in relation to the applications cited of Labrou (assigned to Fujitsu) and Pitroda (assigned to Mastercard) will show that claims to such methods are routinely accepted by the Patent Office. It is requested that the Examiner, if of a mind to maintain this rejection, should explain why such claims to similar combinations are allowed to some applicants and yet raise objection here. 

Examiner:  According to MPEP 2106.07b “After examiners identify and explain in the record the reasons why a claim is directed to an abstract idea, natural phenomenon, or law of nature without significantly more, then the burden shifts to the applicant to either amend the claim or make a showing of why the claim is eligible for patent protection”.  The burden of the Examiner has been met.  The Examiner suggests that the applicant focused on providing reasons for how the claimed matter is integrated into a practical application and cite relevant portions of the specification which outline both the technical problem and technical solution.  The argument is not persuasive.

Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  With regard to the rejection under 35 USC 103 based primarily on Labrou, it is pointed out that Labrou fails to disclose the following features of claim 1:  

in a preliminary information exchange between the PCD and the remote identity server, establishing a data set structure sharing a special relationship between the remote identity server and the PCD; and the data set being established such as to only be recognizable as valid by said remote identity server, and to not be easily reproduced by an unauthorized third party. 

In regard to the first feature set forth above, the Examiner states (top of page 28) "during a transaction proposal ... the PDA 102 generates its view of the transaction..." This is clearly a part of the transaction and not "preliminary to the transaction". That is in the present invention there is a preliminary transaction which generates a data set structure. Based on the Examiner's own analysis, it is clear that Labrou dos not meet this definition. The Examiner admits that Labrou does not disclose the second above feature. 10The Examiner then goes on to state that Pitroda discloses "a unique identifier to discriminate one electron facility from another." However even based on this analysis, Pitroda does not overcome the above deficiencies of Labrou. 


Examiner:  The argument is unpersuasive. The limitation “in a preliminary information exchange between the PCD and the remote identity server, establishing a data set structure sharing a special relationship between the remote identity server and the PCD” is taught by Labrou in at least [Fig. 11, 17 & 22; 0180, 0213, 0218].  It is unclear how the claim is not being met by at least the cited references per the broadest reasonable interpretation.  A dataset structure is established/generated for a transaction proposal (preliminary information exchange) which indicates how the transaction will be viewed.   Proposal indicates that it is prior to the actual transaction.  The applicant is focused on the phrase “preliminary transaction”, which is not in the claims.  The specification furthermore does not explicitly teach a “preliminary transaction”.  Should applicant wish to further clarify the metes and bounds of said argument into the claim language (with spec support) they are recommended to provide a preliminary or proposed amendment to the Examiner for discussion during a telephone interview in order to advance prosecution.  Regarding the limitation “the data set being established such as to only be recognizable as valid by said remote identity server, and” it is taught at least by Labrou [0180, 0202 & 0213] where the earlier mentioned dataset or transaction “view” is only decrypted & validated by the STS (remote identity server), and regarding the limitation “to not be easily reproduced by an unauthorized third party” (which is also an intended result) is taught more explicitly by Pitroda in at least [0327] which prevents unauthorized use of an electronic facility with the use of access-control information.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


Specification

The disclosure is objected to because of the following informalities: The specification should be cited by paragraph (or with line numbers per page) for easier reference, particularly with regard to the length of the specification.  
Appropriate correction is required.



Claim Objections

Claim 22 is objected to because of the following informalities:  

Claim 22:
The claim was amended but a portion of it appears to not have been typographically removed (similar to claims 22-24) and should be amended as such: “software application and service data ”.

Appropriate correction is required.



Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-25, 28, 30 & 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 emphasizes that insufficient detail in the specification for describing how a function is achieved is cause for the rejection:  “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
MPEP 2181 (II.B.) states “[t]he proper test for meeting the definiteness requirement is that the corresponding structure ... of a [means-plus-function] limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure ... will perform the recited function.”  Furthermore, “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’” (emphasis added) Halliburton Energy Services.  “Computers can be programmed to conditionally couple calls in many ways. Without any disclosure as to the way Katz’s invention conditionally coupled calls, the public is left to guess whether the claims cover only coupling based on particular system conditions, such as the availability of an operator, or are broad enough to cover any coupling in conjunction with an if-then statement in source code.”   In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011)


Algorithm explanation

Claim 19:
The limitation: “providing a network connected to said remote identity server for centralizing and standardizing software application or service data such that it can be shared, viewed, and utilized universally by any number of software applications and services where the software application or service data are compatible with the network” does not explain the mechanism for how the centralization/standardizing software or service data can be shared, viewed and utilized universally by any number of software applications and services that are compatible with the network.  Technically speaking is this referring to a protocol framework, an API, web browser, etc.?  The specification only goes into this much detail for how the standardization is performed:

[p 16] There are many issues in standardizing a mobile payment in today's world. One of the main issues is that using an Apple device for mobile payment is that it only works with a receiving unit equipped with APPLE PAYTM, or otherwise authorized by Apple, and that the NFC within the Apple device is generally restricted and unable to work outside of Apple's technologies (Apple devices, APPLE PAYTM, iTunes Concert TicketTM). Further, there is still a large portion of the population that does not currently use a QR Code based payment application, APPLE PAYTM or GOOGLE WALLETTM (or other similar mobile payment options), and some people have no interest in doing so at this point.

[p 124] As described above, the network 105 is connected to the remote identity server 206 for centralizing and standardizing software application or service data such that it can be shared, viewed, and utilized universally by any number of software applications and services indicated at clients 852. The software applications or service data 855 are compatible with the network, and the specifications for the format and structure of the transactions are documented and at least partly shared. There is provided a universal interface 853 for communications between said remote identity server 206 and said software application or service data 852.

Claim 22:

Regarding the limitation: “wherein a connection to the network is fully active but the software applications and/or services continue to work mostly together to reduce load on the connection to the universal interface”, specifically, how does the software applications or services work together to reduce load on the connection per the specification and where is the algorithm further explained in the claims? The only support found in the specification includes:


[p. 73-74] A server may be a computer comprised of a central processing unit with a mass storage device and a network connection. In addition a server can include multiple of such computers connected together with a data network or other data transfer connection, or, multiple computers on a network with network accessed storage, in a manner that provides such functionality as a group. Practitioners of ordinary skill will recognize that functions that are accomplished on one server may be partitioned and accomplished on multiple servers that are operatively connected by a computer network by means of appropriate inter process communication. In addition, the access of the website can be by means of an Internet browser accessing a secure or public page or by means of a client program running on a local computer that is connected over a computer network to the server. A data message and data upload or download can be delivered over the Internet using typical protocols, including TCP/IP, HTTP, SMTP, RPC, FTP or other kinds of data communication protocols that permit- 73 - processes running on two remote computers to exchange information by means of digital network communication. As a result a data message can be a data packet transmitted from or received by a computer containing a destination network address, a destination process or application identifier, and data values that can be parsed at the destination computer located at the destination network address by the destination application in order that the relevant data values are extracted and used by the destination application. 

Claim 23:

Regarding the limitation: “wherein an intermediary lesser control server is implemented in closer proximity to the software application and/or services to further reduce load on the connection to the universal interface”, specifically, how does the closer proximity to the software app or services reduce load on the connection to the interface per the specification and where is the algorithm further explained in the claims? The only support found in the specification includes:

[p. 57] Within this design of simultaneous connection over multiple protocols between a client device and a user device, the proximal wireless communication system would actively detect and wireless monitor signal and graphical communication means to determine optimal connections to establish based on diagnostics and accordingly transmit data over two or more connected protocols that have been determined to be optimal in order to speed up overall transaction or engagement times and associate data transfers between devices. An additional benefit of such simultaneous connection and data transferring amongst multiple protocols is that this design allows the overall system to more efficiently distribute its load in terms of processing and storage over multiple communication systems based on environmental parameters and historical use of the system. 
- 57 - 
[p. 58] Furthermore, this proximal wireless communication system design provides an automatic built in redundancy that ensures continuous operation of the proximal wireless communication system in case one or more protocols are inoperable or go down because of unexpected events, network errors, power outages, and/or communication system or provider outages. That way client devices will still be able to communicate with user devices under almost any circumstance to thereby allow users to access the event or venue and make purchases therein. 


Claim 30:
The limitation “wherein an user acquires new accounts with service providers automatically when the user interacts with that service provider using the network” allows a user to automatically register or acquire a new account at a service provider, but there is no language in the specification which explains how this is being performed automatically.  Is the automatic creation of accounts based on the selection?  If so, this is not an automatic process as it involves manual intervention.  Still, the manner in which the registration of the account being automatically performed is not disclosed (is there some type of autofill, where is it pulling information from and where are the permissions described in order to do so?).  The closest language is included in the following paragraph(s):

[p 126] “In operation the user creates new accounts with the service providers 802 simply by selecting them via the interface 853 of the network.  In operation the user acquires new accounts with service providers 802 automatically when the user or account interacts with that service provider using the network.”
	
	


All claims depending on the above cited claims are also rejected for the same rationale as provided.

	
	
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1:


The terms "special" and “easily” in claim 1 are relative terms which render the claim indefinite.  The term "special" is not defined by the claim, nor is the term “easily”, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim 5:

The claim recites the limitation “wherein the data relating to the timestamp and/or the unique mathematical algorithm” which is indefinite.  Despite the everyday usage of this term [“and/or”], the inherent ambiguity creates as to the legal scope of the claims at hand which require picking either ‘and’ or ‘or’ and not both.” The Examiner will interpret this to mean the timestamp “or” the unique mathematical algorithm.

Claim 8:

The following is indefinite: “the PCD does not have a data connection to remote identity server”.  In Claim 1, the PCD does communicate with the remote identity server, and here the PCD is stated as not having a data connection.  To not have any data connection would invalidate Claim 1.  Therefore, Examiner will interpret “a data connection” as “a direct data connection”.



	
The claims depending on the above claims are rejected using the same rationale.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-11, 13-14, 16, 18-25, 28, 30 & 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of: 


providing a personal communication device (PCD) which is associated with the user; 

providing a receiving device for communication to the supplier; 

on a remote identity server storing information relating to the user; 

in a preliminary information exchange between the PCD and the remote identity server, establishing a data set structure sharing a special relationship between the remote identity server and the PCD; 

in the event that the user wishes to obtain said goods or services from the supplier, causing the PCD to generate and transmit to the receiving device a data set; 

causing the receiving device to forward the received data set to the remote identity server for validation, processing, and identification of the user, the remote identity server acting to provide data to the receiving device identifying the user, or the result of a service rendered; 


the data set being established such as to only be recognizable as valid by said remote identity server, and to not be easily reproduced by an unauthorized third party.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions) of data transmission security.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The PCD, receiving device, and remote identity server in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 13-14, 16, 18-19 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Labrou (US 20040107170) in view of Pitroda (US 20120005092).

Claim 1. 


Labrou teaches the following limitations: 


providing a personal communication device (PCD) which is associated with the user; 

(Labrou – [0156, 0190] a personal digital assistant, or PDA 102 (personal communication device) is associated with the customer;)


providing a receiving device for communication to the supplier; 

(Labrou – [Fig. 1; 0113, 0117] a merchant transaction server, or MTS 104 (receiving communication device), included within a service spot, is provided to the merchant)


Examiner Note: The PCD = PDA 102, the receiving communication device = MTS 104, the remote identity server = STS 106.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


on a remote identity server storing information relating to the user; 

(Labrou – [0119, 0236, 0245, 0430] a secure transaction server, or STS 106 (remote identity server) remotely stores the authorized customer’s identity as supplied by PDA 102)


in a preliminary information exchange between the PCD and the remote identity server, establishing a data set structure sharing a special relationship between the remote identity server and the PCD; 

(Labrou – [Fig. 11, 17 & 22; 0180, 0213, 0218] during a transaction proposal (preliminary information exchange), the PDA 102 generates its view of the transaction and sends it to the STS 106 as a token certification format (data set structure), establishing that a previously paid-for service token (special relationship) between the STS 106 and the PDA 102;)


in the event that the user wishes to obtain said goods or services from the supplier, causing the PCD to generate and transmit to the receiving device a data set; 

(Labrou – [Fig. 7, 0166, 0177-0178] in making a purchase decision (wish to obtain) a physical goods purchase 218 (goods) and/or a service purchase 220 (services) from the merchant, the PDA 102 generates and sends a token certificate or service token (data set) to the MTS 104;)

Examiner Note:  The limitation would be better written by eliminating the term “wishes” which could be better clarified.  The limitation will be interpreted as:  “causing the PCD to generate and transmit to the receiving device a data set when the user requests goods or services from the supplier;” 


causing the receiving device to forward the received data set to the remote identity server for validation, processing, and identification of the user, 

(Labrou – [Fig. 11; 0180-0181, 0206, 0232] causing the MTS 104 to forward the token certificate to the STS 106 for verification (validation) and authentication (user identification) processing;)


the remote identity server acting to provide data to the receiving device identifying the user, or the result of a service rendered; 


(Labrou – [0236] the STS 106, acting as intermediary, provides the MTS 104 with an identifier associated with the customer;)


the data set being established such as to only be recognizable as valid by said remote identity server, and 

(Labrou – [0180, 0202, 0213] the token certificate associated with the service token, a customer view and a merchant view are sent within a secure communication session only to the STS 106, for decryption (recognizable) and verification (valid);)


Labrou does not explicitly teach the following limitations, however Pitroda teaches the following limitations: 


to not be easily reproduced by an unauthorized third party.  

(Pitroda – [0327] The memory in electronic facility 101 may store a value associated with transactional methods herein described. This value may include: a unique identifier to discriminate one electronic facility 101 from another; access-control information to prevent unauthorized use of electronic facility 101)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Pitroda in order to prevent unauthorized use of an electronic facility with the use of access-control information [Pitroda – 0327].




Claim 2. 


Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:


wherein the data set, whose structure was established in the preliminary information exchange between the PCD and the remote identity server, contains a data relating to a timestamp of the information sent to the remote identity server, via the receiving device, by the PCD.  


(Labrou – [Fig. 17, 0213] the PDA 102 generates the token certificate, encrypted with the timestamp of the token (information) previously-sent to the STS 106, and transmits consumer authorization for the transaction to the MTS 104 for authorization and forwarding to the STS 106).

Examiner Note: The claim refers to “a data” which will be interpreted as just “data”.  

Claim 3. 


Labrou in combination with the references taught in Claim 2 teach those respective limitations.  Labrou further teaches:

wherein the data set structure established in the preliminary information exchange between the PCD and the remote identity server contains a data relating to a difference between a timestamp of the information sent from the PCD and a timestamp of the remote identity server.  

(Labrou – [Fig. 61, 63, 0603] - the token certification format established during the transaction proposal exchange is relied upon for formatting both the token 1801 and a token receipt 1821, based upon (relating to) the difference between the timestamp TS.sub.2 1824 at which the STS 106 via AVP 1506 received the token receipt, and the timestamp TS.sub.1 1804 at which the PDA 102 via API 1502 sent the token).

Examiner Note: The claim refers to “a data” which will be interpreted as just “data”.  



Claim 4. 

Labrou in combination with the references taught in Claim 2 teach those respective limitations.  Labrou further teaches:

wherein the data set contains a unique identifier generated by combining said data relating to the timestamp with a unique mathematical algorithm provided to the PCD by the remote identity server, at the time the device sent its then-current timestamp and received its credentials.  


(Labrou – [Fig. 61, 63, 0605] at the time of verification of a token 1801 of figure 63, the token certificate will include a unique agreement identifier TKID 1808 that is generated by combining the timestamp of the token previously-sent to the STS 106 via an access point AP2 1504 of figure 61, with a biometric authentication application function (unique mathematical algorithm) value sent to the PDA 102 via API 1502, from the STS 106 via AVP 1506, having a timestamp value TS.sub.1 1804 at time the token verification (then-current timestamp) was sent by the PDA 102).

Claim 5. 


Labrou in combination with the references taught in Claim 2 teach those respective limitations.  Labrou further teaches:

wherein the data relating to the timestamp and/or the unique mathematical algorithm within the data set is encrypted such that it can only be decrypted by the remote identity server.  

(Labrou – [Fig. 17, 0201-0202, 0213, 0223, 0259] 102 generates the token certificate, encrypted with the timestamp of the token, and only the STS can decrypt said timestamp).




Claim 8. 

Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

wherein the PCD does not have a data connection to remote identity server, and instead relies upon a local server, or local data on the device in order to complete the identification, 

(Labrou – [0180] Upon receiving the transaction proposal, the UPTD 102 generates its own view of the transaction as described herein below. This view of the transaction is sent back to the MTS 104. The MTS 104 also computes its own view of the transaction. Both views are sent in the same secure communication session to the STS 106 for verification and authentication. [0213] The consumer 102 may generate a token certificate (by encrypting the token for the token's timestamp). The consumer 102 transmits the consumer's authorization to the merchant 104. The merchant 104 authorizes (or confirms) the transaction and forwards to the STS 106 its authorization and the consumer 102's authorization. [0391] the increased level of security, thanks to the biosensor-based user authentication on the device 102, is achieved without the STS 106 or the merchant maintaining a global database of biometric identifiers which would be both implementationally expensive and challenging, but also potentially undesirable to consumers who would oppose such a centralized repository. In other words, no user data ( e .. g., fingerprint) is stored outside of the user's UPTD 102 and can be kept private. Since it is stored locally, it would be stored in a tamper-proof; [0418] if the device 102 is lost or stolen, it cannot be used without the biometric security feature; even if the biometric feature is successfully circumvented, no transaction authorization will be possible without the proper PIN.)

Examiner Note: biometric authentication on PCD 102, can be stored locally


where the local server or data contains the required special relationship data that would otherwise be stored on and decrypted by the remote identity server.  


(Labrou – [Fig. 11, 17 & 22; 0180, 0213, 0218] during a transaction proposal (preliminary information exchange), the PDA 102 generates its view of the transaction and sends it to the STS 106 as a token certification format (data set structure), establishing that a previously paid-for service token (special relationship) between the STS 106 and the PDA 102;)



Claim 9. 

Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

wherein the PCD is required only to transmit the data set to the receiving device so that no two-way communication is required of the PCD after the data set was initially granted and provided by the remote identity server.  

(Labrou – [Fig. 17, Fig. 28, 0224] previously paid for (and granted by STS) service token need only be submitted by consumer to merchant)


Claim 13. 

Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

wherein the receiving device also sends service data or parameters along with the data set to the remote identity server which then performs a service.  

(Labrou – [Fig. 17] MTS generates service token which is routed to consumer, consumer generates token certificate which is routed to STS, STS verifies merchant/consumer authorizations [0222] FIG. 36 takes place as the consumer 102 gains access to the service (e.g., entering a movie theater, similarly to giving a ticket to the usher upon entering a movie theater). As shown in FIG. 36, the consumer 102 generates its transaction view request and transmits same to the merchant 104. The merchant 104 generates its transaction view request and transmits its transaction view request and the consumer 102's transaction view request to the STS 106. The merchant 104 also requests from the STS 106 a service token certificate. The STS 106 verifies the merchant 104 and consumer 102 authorizations and determines whether to execute the transaction with the financial institution, and responds accordingly to the merchant 104 and consumer 102.)




Claim 14. 

Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

as defined by the service data or parameters to perform or assist to provide said goods or service.  


(Labrou – [Fig. 17] MTS generates service token which is routed to consumer, consumer generates token certificate which is routed to STS, STS verifies merchant/consumer authorizations [0222] FIG. 36 takes place as the consumer 102 gains access to the service (e.g., entering a movie theater, similarly to giving a ticket to the usher upon entering a movie theater). As shown in FIG. 36, the consumer 102 generates its transaction view request and transmits same to the merchant 104. The merchant 104 generates its transaction view request and transmits its transaction view request and the consumer 102's transaction view request to the STS 106. The merchant 104 also requests from the STS 106 a service token certificate. The STS 106 verifies the merchant 104 and consumer 102 authorizations and determines whether to execute the transaction with the financial institution, and responds accordingly to the merchant 104 and consumer 102.)


Examiner Note: “to perform or assist to provide said goods or service” is an intended result of a process step positively recited and not to be given patentable weight. (see MPEP 2111.04)



Labrou does not explicitly teach the following limitations, however Pitroda teaches the following limitations: 

wherein the remote identity server forwards a service request to one or more service providers, 

(Pitroda – [0704] To ensure the security and authenticity of the communication taking place between the client (user or electronic transaction facility 101) and service provider 168 entities, the main service facility 142 may support a one-to-one secure relationship between each client (user or electronic transaction facility 101) and entity. [0710] When a user opts to avail a service, the MSF 142 may forward the electronic transaction facility's 101 security credentials ( e.g. encryption certificate) to the service provider 168.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Pitroda in order to prevent unauthorized use of an electronic facility with the use of access-control information [Pitroda – 0327].




Claim 16. 

Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

wherein the user is authenticated by the remote identity server on a plurality of different devices and/or software applications simultaneously.  

(Labrou - [0548] The SAS permits agreement parties to be involved in multiple, simultaneous transactions with differing parties. In addition, multiple transactions from differing parties can also be simultaneously active at the AVP 1106. [0549] the TID and a list of DIDs of the AP devices involved in the agreement are included in the encrypted portion.)


Claim 18. 

Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

wherein the PCD and receiving device switch roles relating to the user authenticated and software configured on the device.  

(Labrou – [0427] if a movie theater is selling movie tickets, then the theater's service spot covers the area surrounding the movie theater. However, there is nothing preventing the proprietor (or an agent) of the movie theater to offer the service at another service spot, for example the enabled area of downtown Baltimore. There are many business reasons for doing this, for example cross-selling of goods and services (while in a parking garage in downtown Baltimore, reduced parking fee is offered if the driver purchases tickets to the nearby theater). Typically a merchant will pay a fee for such usage of another merchant's service spot (one analogy is to think of service spot hosting as web hosting, or similar to say YAHOO stores). [0428] Provide internet connectivity for the service spot network (preferably continuous) [0429] Become a UPTD 102-service merchant, which is a process similar to becoming a credit card approved merchant in order to accept and process credit card transactions. [0430] Install and customize the service software on a Merchant Server (MS) that resides locally with the merchant. The MS can also be located on a remote server [0431] Establish an association and communication with the Secure Transaction Server (STS 106) and register and initialize the merchant services with the STS 106 [0432] Publish the services that will be available through the service spot ( a process similar to setting up a virtual store on the web)

Examiner Note: A PCD becoming a merchant (receiving device), and vice versa.



Claim 19. 


Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

providing a network connected to said remote identity server for centralizing and standardizing software application or service data such that it can be shared, viewed, and utilized universally by any number of software applications and services where the software application or service data are compatible with the network and where specifications are documented and at least partly shared, and 




(Labrou - [Fig. 1] [0057] The overall system (hereafter referred to as Universal Pervasive Transaction Framework, or UPTF) includes: (a) a variety of consumer devices 102, called Universal Pervasive Transaction Devices 102 (UPTD 102) that are enabled by, and can be deployed within, the UPTF framework, for initiating requests for financial transactions relating to the purchasing of goods and services by consumers (b) a merchant device 104 for making goods and services available to consumers that own and operate the consumer devices 102 at the merchant's location, (c) a security framework and associated protocols for initiating transaction requests from the consumer 102 and merchant devices 104 and deciding the validity of the requests, (d) a system architecture for processing the partial transaction requests and initiating transaction execution with financial institutions, and ( e) methods for purchasing various kinds of goods and services with the devices 102, using the transactions, security framework and protocols. [0320] If the device 102 is associated with a single online payment service account (such as PayPal or C2it) the interaction with the institution can be accessed in any of the following two ways… Preferably (for purposes of robustness, speed and efficiency) the third party system will be accessed through an available Application Program Interface (API) that will offer direct access to the transaction posting system; such transactions would have to occur via a secure network connection ( either in the form of a dedicated network, VPN, or through the use of appropriate security protocols, such as SSL; [0322] The architecture of the STS 106 is the typical 2-tier or 3-tier one for this type of application, i.e., a database server accessed through an application server and application layer API's. Multiple servers might be deployed in order to accommodate load and fast access due to geographic constraints and heavy transaction volume.


there is provided a universal interface for communications between said remote identity server and said software application or service data.  

(Labrou – [0023] On the software side, a web browser, the universal client for electronic commerce, is not special purpose software but a client for accessing all kinds of web-based services.  [0024] a web browser (a universal user interface to the web); [0293] The user selects which service she wants to interact with and she proceeds depending on the selected service in a manner similar to purchasing or transacting through a browser. When the user is ready to start the payment phase, he starts the purchasing application running on his UPTD 102. It is important to note that the user explicitly invokes this application, either by selecting it from a listing of application available on the device or by pressing a button that has been "linked" to that application… The listing of the available accounts is updated in the background as the device 102 uses the ubiquitously offered (by all service spots) "update account" service, through which the STS provides the device 102 with an up-to-date listing of device 102-associated accounts.


Claim 25. 


Labrou in combination with the references taught in Claim 19 teach those respective limitations.  Labrou further teaches:

wherein data pertaining to usage of the network by the PCD is tracked 

(Labrou - [0418] Resetting the device 102 should erase the association with operation authentication feature and the associated account identity along with all the stored (if any) usage data; [0427] a merchant will pay a fee for such usage of another merchant's service spot;)

for statistical, analytical, and reporting purposes 

(Labrou – [0324] analytics on transactional data
Examiner Note: The type of information given has very little patentable weight because it is considered "non-functional descriptive material that cannot render nonobvious an invention that would have otherwise been obvious". In re Ngai, 367 F.3d 1336, 1339, 70 USPQ 2d, 1862, 1864 (Fed. Cir. 2004). In re Gulak, 703 F.2d 1381, 1385, 21 7 USPQ401,404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Statements of intended use do not serve to distinguish structure over the prior art. See In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641,644 (CCPA 1974); In re Yanush, 4778 F.2d 958,959, 152 USPQ 235,238 (CCPA 1967).  

personal identity information is hidden.

(Labrou – [0187] adding a barcode to the UPTD 102 is the cheapest method to create the association because it does not require any additional hardware installation and maintenance. Also it is among the most reliable methods as well. Using this method, during the checkout process, the cashier may scan the UPTD 102 in order to receive the device 102 ID of the UPTD 102 and create the association between the goods being scanned and the customer's universal pervasive transaction account. [0201] All messages from the consumer to the STS and the STS's responses to the consumer, even if such messages are forwarded to the STS by the merchant ( or to the consumer, by the merchant) are encrypted according to the Security Agreement Submission (SAS) protocol;)

Labrou does not explicitly teach the following limitations, however Pitroda teaches: 

wherein data is provided to or accessed by service providers in such a way that  

(Pitroda – [0356] the special interface 140 may provide caller ID functionality for identifying the source of a dial-in; may receive dial-in from a POS computer; may be accessed by a credit card company or other service provider;)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Pitroda in order to prevent unauthorized use of an electronic facility with the use of access-control information [Pitroda – 0327].



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Labrou (US 20040107170) in view of Pitroda (US 20120005092), and further in view of Puthenveetil (US 20160005040).


Claim 10. 


Labrou in combination with the references taught in Claim 1 teach those respective limitations.  Labrou further teaches:

to provide said goods or service.  

(Labrou – [0186] All the UPTD 102's in the range of the check-out point may be identified and potentially associated with the goods being scanned. [0187] during the
checkout process, the cashier may scan the UPTD 102 in order to receive the device 102 ID of the UPTD 102 and create the association between the goods being scanned and the customer's universal pervasive transaction account. [0421] The typical service involves the purchase of goods and services, either of which is referred to as "virtual goods" ( toll tokens, movie tickets, etc.)


Labrou does not explicitly teach the following limitations, however Puthenveetil teaches:


wherein when the receiving device receives back from the remote identity server a unique identification of the user and the receiving device uses that identification 


(Puthenveetil – [0014] a user 102 (generally a consumer)…may communicate via a computing device; [0015] merchant website 108 may use an application programming interface (API) 112 that allows it to run apps and offer sale of goods in which customers are allowed to make payment through FSP 120, while consumer user 102 may have an account with FSP 120 that allows consumer user 102 to use the FSP 120 for making payments to sellers that allow use of authentication, authorization, and payment services 124 of FSP 120 as a payment intermediary. [0017] A merchant (e.g., merchant 108) may build an app (e.g., merchant app 210) which may accept a user identification (user ID) issued by the service provider ( e.g., FSP 120) and PIN issued by the service provider. In other words, the user ID and PIN belong to-and are unique to-the user and identify the user to the service provider and provide authorization from the user to the service provider.)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Puthenveetil in order to enable merchants to accept payments through a service provider from a consumer using an app on a mobile device, for example, without redirecting the consumer to the service provider and without collecting the  customer's service provider password [Puthenveetil – abstract].



Claim 11. 


Labrou in combination with the references taught in Claim 10 teach those respective limitations.  Labrou further teaches:

wherein the unique identification received is unique to the PCD.  

(Labrou - [0522] Device ID (DID): A unique identifier for each AP (client) Device involved in the agreement generation, transmission, authentication, and verification.)




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Labrou (US 20040107170) in view of Pitroda (US 20120005092), and further in view of Solis (US 20150178693).



Claim 20. 


Labrou in combination with the references taught in Claim 19 teach those respective limitations.  Labrou does not explicitly teach the following limitations, however Solis teaches:

wherein a virtual currency is available in the network as a universal payment means between any group or user associated with the network.  

(Solis – [0046] The application is configured to allow users to select and fund one or more financial instruments within the financial services ecosystem. The one or more financial instruments may include Electronic Currency; [0049] From the vault account 255, it is also possible to send money, in accordance with peer-to-peer send procedures 260, the details of which will be described in further detail below. Additionally, peer-to-peer received procedures 265 are contemplated, whereby funds may be received from other users.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Solis in order to provide a collaborative worldwide payment system through a financial services ecosystem [Solis – 0018].


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Labrou (US 20040107170) in view of Pitroda (US 20120005092), and further in view of Patterson (US 20060020691).


Claim 21. 


Labrou in combination with the references taught in Claim 19 teach those respective limitations.  Labrou does not explicitly teach the following limitations, however Patterson teaches:

wherein the software application and service data communicate together and use their combined data to more accurately make group and user decisions.  

(Patterson – [0012] The load balancing apparatus 100 comprises an input/output interface 104 in a client device 106 that is capable of communicating data between the client device 106 and multiple storage devices 108A, 108B that can function in a capacity as server devices performing services for a host. [0019] Referring to FIG. 2, a high-level schematic flow chart depicts an embodiment of a method for load balancing 200 in a data handling system. Basis for the technique is a measurement of front-end utilization 202 among one or more devices in the data handling system. In the described application, front-end and back-end are terms used to characterize program interfaces and services relative to one or more clients, or initial users of the interfaces and services. The terms front-end and back-end are used in reference to whatever component is acting in a server role. In the example illustrated in FIG. 1, the "front-end" relates to a host or interface such as a router, bridge, or other type of client device 106. In some examples, the client device 106 can be a storage controller. If the storage device 108A, 108B is acting as the server, for example to a user host operating as the client 106, then the front end includes connections from the host as the client device 106 to the storage device 108A, 108B as the server. The back-end includes connections from the storage device 108A, 108B to the disks behind the server. A front-end device is defined by a capability for direct interaction with a user or host. In contrast, a "back-end" application or device serves indirectly in support of the front-end services, usually by closer proximity to an ultimate resource or by possibly communicating or interacting directly with the resource. The resource can function as a storage device 108A, 108B. As part of analysis of front-end utilization, multiple target data subsets can be monitored to determine contribution 204 among the target data subsets to utilization demand among the devices. [0020] referring again to FIG. 2, the method 200 further includes the action of detecting 206 unbalanced loads, if any exist, across the plurality of devices based on the measured front-end utilization. Upon detection of an unbalanced load, utilization is balanced 208 across the plurality of devices. One or more balancing techniques may be implemented, for example, a pathway for accessing target data subsets on the devices can be modified 210, and/or data can be migrated 212 among target data subsets on the devices.))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Patterson in order to provide a data handling system that provides load balancing by measuring utilization on an input/output interface, detecting a condition of utilization deficiency based on the measured utilization, and allocating utilization to cure the deficiency [Patterson – 0004].

Claim 22. 

Labrou in combination with the references taught in Claim 19 teach those respective limitations.  Labrou does not explicitly teach the following limitations, however Patterson  teaches:


wherein a connection to the network is fully active but the software application and service data continue to work together to reduce load on the connection to the universal interface.  


(Patterson – [0012] The load balancing apparatus 100 comprises an input/output interface 104 in a client device 106 that is capable of communicating data between the client device 106 and multiple storage devices 108A, 108B that can function in a capacity as server devices performing services for a host. [0019] Referring to FIG. 2, a high-level schematic flow chart depicts an embodiment of a method for load balancing 200 in a data handling system. Basis for the technique is a measurement of front-end utilization 202 among one or more devices in the data handling system. In the described application, front-end and back-end are terms used to characterize program interfaces and services relative to one or more clients, or initial users of the interfaces and services. The terms front-end and back-end are used in reference to whatever component is acting in a server role. In the example illustrated in FIG. 1, the "front-end" relates to a host or interface such as a router, bridge, or other type of client device 106. In some examples, the client device 106 can be a storage controller. If the storage device 108A, 108B is acting as the server, for example to a user host operating as the client 106, then the front end includes connections from the host as the client device 106 to the storage device 108A, 108B as the server. The back-end includes connections from the storage device 108A, 108B to the disks behind the server. A front-end device is defined by a capability for direct interaction with a user or host. In contrast, a "back-end" application or device serves indirectly in support of the front-end services, usually by closer proximity to an ultimate resource or by possibly communicating or interacting directly with the resource. The resource can function as a storage device 108A, 108B. As part of analysis of front-end utilization, multiple target data subsets can be monitored to determine contribution 204 among the target data subsets to utilization demand among the devices. [0020] referring again to FIG. 2, the method 200 further includes the action of detecting 206 unbalanced loads, if any exist, across the plurality of devices based on the measured front-end utilization. Upon detection of an unbalanced load, utilization is balanced 208 across the plurality of devices. One or more balancing techniques may be implemented, for example, a pathway for accessing target data subsets on the devices can be modified 210, and/or data can be migrated 212 among target data subsets on the devices.))

Examiner Note:  the connection is either active or not, the term “fully” is a non-functional descriptor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Patterson in order to provide a data handling system that provides load balancing by measuring utilization on an input/output interface, detecting a condition of utilization deficiency based on the measured utilization, and allocating utilization to cure the deficiency [Patterson – 0004].


Claim 23. 

Labrou in combination with the references taught in Claim 14 teach those respective limitations.  Labrou further teaches:

the universal interface

(Labrou – [0023] On the software side, a web browser, the universal client for electronic commerce, is not special purpose software but a client for accessing all kinds of web-based services.  [0024] a web browser (a universal user interface to the web); [0293] The user selects which service she wants to interact with and she proceeds depending on the selected service in a manner similar to purchasing or transacting through a browser. When the user is ready to start the payment phase, he starts the purchasing application running on his UPTD 102. It is important to note that the user explicitly invokes this application, either by selecting it from a listing of application available on the device or by pressing a button that has been "linked" to that application… The listing of the available accounts is updated in the background as the device 102 uses the ubiquitously offered (by all service spots) "update account" service, through which the STS provides the device 102 with an up-to-date listing of device 102-associated accounts.

Labrou does not explicitly teach the following limitations, however Patterson  teaches:

wherein an intermediary lesser control server is implemented in closer proximity to the software application and service data to further reduce load on the connection to the [universal interface].  


(Patterson – [0019] Referring to FIG. 2, a high-level schematic flow chart depicts an embodiment of a method for load balancing 200 in a data handling system. Basis for the technique is a measurement of front-end utilization 202 among one or more devices in the data handling system. In the described application, front-end and back-end are terms used to characterize program interfaces and services relative to one or more clients, or initial users of the interfaces and services. The terms front-end and back-end are used in reference to whatever component is acting in a server role. In the example illustrated in FIG. 1, the "front-end" relates to a host or interface such as a router, bridge, or other type of client device 106. In some examples, the client device 106 can be a storage controller. If the storage device 108A, 108B is acting as the server, for example to a user host operating as the client 106, then the front end includes connections from the host as the client device 106 to the storage device 108A, 108B as the server. The back-end includes connections from the storage device 108A, 108B to the disks behind the server. A front-end device is defined by a capability for direct interaction with a user or host. In contrast, a "back-end" application or device serves indirectly in support of the front-end services, usually by closer proximity to an ultimate resource or by possibly communicating or interacting directly with the resource. The resource can function as a storage device 108A, 108B. As part of analysis of front-end utilization, multiple target data subsets can be monitored to determine contribution 204 among the target data subsets to utilization demand among the devices. [0020] referring again to FIG. 2, the method 200 further includes the action of detecting 206 unbalanced loads, if any exist, across the plurality of devices based on the measured front-end utilization. Upon detection of an unbalanced load, utilization is balanced 208 across the plurality of devices. One or more balancing techniques may be implemented, for example, a pathway for accessing target data subsets on the devices can be modified 210, and/or data can be migrated 212 among target data subsets on the devices.)


Examiner Note:  The label applied to the server, whether lesser control or more control, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as a load balancing server, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2106.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Patterson in order to provide a data handling system that provides load balancing by measuring utilization on an input/output interface, detecting a condition of utilization deficiency based on the measured utilization, and allocating utilization to cure the deficiency [Patterson – 0004].



Claim 24. 


Labrou in combination with the references taught in Claim 23 teach those respective limitations.  Labrou does not explicitly teach the following limitations, however Patterson  teaches:

wherein the lesser control server also behaves as a peer in some cases, to assist with the decision making relating to the software application or service data.  

(Patterson – [0012] The load balancing apparatus 100 comprises an input/output interface 104 in a client device 106 that is capable of communicating data between the client device 106 and multiple storage devices 108A, 108B that can function in a capacity as server devices performing services for a host. [0019] Referring to FIG. 2, a high-level schematic flow chart depicts an embodiment of a method for load balancing 200 in a data handling system. Basis for the technique is a measurement of front-end utilization 202 among one or more devices in the data handling system. In the described application, front-end and back-end are terms used to characterize program interfaces and services relative to one or more clients, or initial users of the interfaces and services. The terms front-end and back-end are used in reference to whatever component is acting in a server role. In the example illustrated in FIG. 1, the "front-end" relates to a host or interface such as a router, bridge, or other type of client device 106. In some examples, the client device 106 can be a storage controller. If the storage device 108A, 108B is acting as the server, for example to a user host operating as the client 106, then the front end includes connections from the host as the client device 106 to the storage device 108A, 108B as the server. The back-end includes connections from the storage device 108A, 108B to the disks behind the server. A front-end device is defined by a capability for direct interaction with a user or host. In contrast, a "back-end" application or device serves indirectly in support of the front-end services, usually by closer proximity to an ultimate resource or by possibly communicating or interacting directly with the resource. The resource can function as a storage device 108A, 108B. As part of analysis of front-end utilization, multiple target data subsets can be monitored to determine contribution 204 among the target data subsets to utilization demand among the devices. [0020] referring again to FIG. 2, the method 200 further includes the action of detecting 206 unbalanced loads, if any exist, across the plurality of devices based on the measured front-end utilization. Upon detection of an unbalanced load, utilization is balanced 208 across the plurality of devices. One or more balancing techniques may be implemented, for example, a pathway for accessing target data subsets on the devices can be modified 210, and/or data can be migrated 212 among target data subsets on the devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Patterson in order to provide a data handling system that provides load balancing by measuring utilization on an input/output interface, detecting a condition of utilization deficiency based on the measured utilization, and allocating utilization to cure the deficiency [Patterson – 0004].




Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Labrou (US 20040107170) in view of Pitroda (US 20120005092), and further in view of Kazachkov (US 20060020691).


Claim 28. 


Labrou in combination with the references taught in Claim 19 teach those respective limitations.  Labrou does not explicitly teach the following limitations, however Kazachkov teaches:

wherein software applications are built and configured in a hierarchal way, such that some software applications control the permissions, and features of other submissive software applications; thus, permitting control over how some software applications function, via one or more higher level software applications.  


(Kazachkov – [abstract] Disclosed are systems, methods and computer program products for configuring application control rules. The system creates a new application control rule that specifies restrictions or permission on execution a software application, a function of an application or a category of applications. The system then collects information about one or more computers in a network, including information about software applications deployed on the computers and existing application control rules. The system then tests the new application control rule using the collected information to determine verdicts rendered by the new application control rule that restrict or permit execution of an application, certain function of an application or a category of applications. The system then compares verdicts rendered by the new application rule with the verdicts rendered by the existing application control rules to identify conflicting rules, and reconfigures the new application control rule to eliminate conflicts.)


Examiner Note:  Regarding the limitation “thus, permitting control over how some software applications function, via one or more higher level software applications.” Note: This is an intended result of a process step positively recited and not to be given patentable weight. (see MPEP 2111.04)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Kazachkov in order to improve operation of modern application control systems by eliminating conflicts between new and existing application control rules by automatically reconfiguring conflicting application control rules [Kazachkov – 0002, 0007].


Claims 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Labrou (US 20040107170) in view of Pitroda (US 20120005092), and further in view of Rezvani (US 8723664).


Claim 30. 


Labrou in combination with the references taught in Claim 19 teach those respective limitations.  Labrou does not explicitly teach the following limitation, however Pitroda teaches:

	service providers

(Pitroda – [abstract] Methods and systems are provided for supporting electronic transactions, including transactions that are provided with per-user, per-device and per-domain security across domains of multiple service providers.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Pitroda in order to prevent unauthorized use of an electronic facility with the use of access-control information [Pitroda – 0327].


Labrou does not explicitly teach the following limitations, however Rezvani further teaches:

wherein a user acquires new accounts with service providers automatically when the user interacts with that service provider using the network.  


(Rezvani – [col 3 ln 5-12] New devices or monitoring modules may be added to a registered installation and automatically detected and registered by a new object discovery process. New object discovery may be conducted by registered monitoring modules, the remote site, or by any other suitable element of the automatic registration system. The new object discovery may be conducted on a continuous basis or on a periodic basis.)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Labrou with Rezvani in order to provide an automatic registration system having monitoring modules that communicate with remote sites. [Rezvani – col 1 ln 49-50].


Claim 32. 


Labrou in combination with the references taught in Claim 30 teach those respective limitations.  Labrou further teaches: 

wherein when there is no immediate communication connection between devices of users of all parties involved in the transfer, and the universal interface, the transfer may be recorded by one or more devices, of which may or may not be one of the devices of an involved party, but which could also or instead be that of a trusted third party.

(Labrou – [0519] The User and Device Database 1114 is also used to log and store the records of each agreement session by recording the SAS messages to and from the agreement parties 1101, 1102 and the AVP 1106. Each such agreement transcript can be accessed by the user, device or transaction IDs. This can be used to prevent replay of transactions by reusing a timestamp and to resolve potential claims regarding the verification procedure and the parties involved.)

Examiner Note: Regardless of the communication timing between devices, with or without an immediate connection, the records of each agreement session is recorded to and from the agreement parties in the user and device database 1114. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695                                                                                                                                                                                           
/KITO R ROBINSON/Primary Examiner, Art Unit 3619